Name: 89/245/EEC: Commission Decision of 28 March 1989 authorizing the Kingdom of Belgium, the French Republic and the Kingdom of the Netherlands to permit temporarily the marketing of flax seed not complying with the requirements of Council Directive 69/208/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  plant product;  marketing
 Date Published: 1989-04-12

 Avis juridique important|31989D024589/245/EEC: Commission Decision of 28 March 1989 authorizing the Kingdom of Belgium, the French Republic and the Kingdom of the Netherlands to permit temporarily the marketing of flax seed not complying with the requirements of Council Directive 69/208/EEC Official Journal L 099 , 12/04/1989 P. 0030 - 0030*****COMMISSION DECISION of 28 March 1989 authorizing the Kingdom of Belgium, the French Republic and the Kingdom of the Netherlands to permit temporarily the marketing of flax seed not complying with the requirements of Council Directive 69/208/EEC (89/245/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (1), as last amended by Directive 88/380/EEC (2), and in particular Article 16 thereof, Having regard to the requests made by Belgium, France and the Netherlands, Whereas in Belgium, France and the Netherlands the production of flax seed complying with the requirements of Directive 69/208/EEC has been insufficient in 1988 and is not adequate to supply the needs of these countries; Whereas it has not been possible to cover these needs sufficiently with seed from Member States, or from third countries, meeting all the requirements laid down in the said Directive; Whereas Belgium, France and the Netherlands should therefore be authorized to permit, for a period expiring on 31 May 1989, the marketing of seed of the abovementioned species subject to less stringent requirements; Whereas it also appears desirable to authorize other Member States which are able to supply Belgium, France and the Netherlands with such seed not complying with the requirements of the said Directive to permit the marketing of such seed, provided that it is intended for those Member States; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Belgium, the French Republic and the Kingdom of the Netherlands are authorized to permit, for a period expiring on 31 may 1989, the marketing in their territories of a maximum of 500 tonnes of flax seed (Linum usitatissimum L.) of the categories 'certified seed of the first generation', 'certified seed of the second generation' and 'certified seed of the third generation' which does not satisfy the requirements laid down in Annex II to Directive 69/208/EEC with regard to the minimum germination capacity. This maximum applies to all three Member States taken together. The following requirements are satisfied: (a) the germination capacity is at least 87 % of pure seed; (b) the official label shall bear the following endorsements: - 'Minimum germination capacity 87 %', - 'Intended exclusively for Belgium, France or the Netherlands'. Article 2 The other Member States are authorized to permit, subject to the conditions laid down in Article 1, the marketing in their territories of a maximum of 500 tonnes of flax seed, provided that such seed is intended exclusively for Belgium, France or the Netherlands. The official label shall bear the endorsement referred to in Article 1 (b). Article 3 The Member States shall notify the Commission and the other Member States before 31 July 1989 of the quantities of seed certified and marketed in their territories pursuant to this Decision. Article 4 This Decision is addressed to the Member States. Done at Brussels, 28 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 169, 10. 7. 1969, p. 3. (2) OJ No L 187, 16. 7. 1988, p. 31.